UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1095



DAVID L. BABB,

                                               Plaintiff - Appellant,

          versus


BODDIE-NOELL ENTERPRISES, INCORPORATED, d/b/a
Hardee’s,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-98-38-R)


Submitted:   August 17, 1999              Decided:   September 2, 1999


Before WILLIAMS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


F. Rodney Fitzpatrick, Roanoke, Virginia, for Appellant. Melissa
Walker Robinson, Cathleen Kailani Memmer, GENTRY, LOCKE, RAKES &
MOORE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David L. Babb appeals the district court’s order granting Ap-

pellee’s motion for summary judgment in this negligence action. We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm substantially on the

reasoning of the district court. See Babb v. Boddie-Noell Enters.,

No. CA-98-38-R (W.D. Va. Dec. 15, 1998).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2